NUMBER 13-11-00393-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANCISCO P. GARZA JR.
A/K/A FRANK PEREZ GARZA,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 156th District Court
                           of Bee County, Texas.



                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam

       Appellant, Franscisco P. Garza Jr. a/k/a Frank Perez Garza, attempts to appeal his

conviction for possession of a controlled substance. The trial court has certified that this

Ais a plea-bargain case, and the defendant has NO right of appeal.@ See TEX. R. APP. P.

25.2(a)(2).
       On June 23, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On July 21, 2011, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are denied as moot.



                                                   PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
4th day of August, 2011.




                                               2